Claims Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7 recite claim limitations that observe and evaluate data from articles to determine topic(s) and novel features in articles.
At step l, the claims recite a method, which is a statutory category of invention. 
At step 2A, prong one, the claims recite claim limitations that observe and evaluate data from articles to determine topic(s) and novel features in articles that as drafted, is a process that., under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the Limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites performing various steps by a computer to observe and evaluate data from articles to determine topic(s) and novel features in articles. 
The computer is  recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The claim also recites additional elements of, “comparing, … using Natural Language Processing (NLP), said article n-grams with said reference topics to determine which of said reference topics is most similar to each of said article n-grams”. This recites using generically recited NLP algorithm to perform the computing of the comparison, thus falling under the "apply it" consideration (MPEP 2106.0S{f}). The use of a generically recited NLP algorithm is similar to an "off the shelf" component, we don't know how it has been implemented. The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim Is directed to an abstract Idea.
Step 2B, as noted above the generically recited NLP algorithm only amounts to "applying" the abstract idea with generic computer components(MPEP 2106.0S{f)}. 
Therefore the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus the claims are not patent eligible.

Claims 8-14 recite claim limitations that observe and evaluate data from articles to determine topic(s) and novel features in articles.
At step l, the claims recite a system comprising a combination of concrete devices (a memory), and therefore is a machine, which is a statutory category of invention. 
At step 2A, prong one, the claims recite claim limitations that observe and evaluate data from articles to determine topic(s) and novel features in articles that as drafted, is a process that., under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the Limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites performing various steps by instructions stored on a medium to observe and evaluate data from articles to determine topic(s) and novel features in articles. 
The medium is  recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The claim also recites additional elements of, “comparing, … using Natural Language Processing (NLP), said article n-grams with said reference topics to determine which of said reference topics is most similar to each of said article n-grams”. This recites using generically recited NLP algorithm to perform the computing of the comparison, thus falling under the "apply it" consideration (MPEP 2106.0S{f}). The use of a generically recited NLP algorithm is similar to an "off the shelf" component, we don't know how it has been implemented. The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim Is directed to an abstract Idea.
Step 2B, as noted above the generically recited NLP algorithm only amounts to "applying" the abstract idea with generic computer components(MPEP 2106.0S{f)}. 
Therefore the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus the claims are not patent eligible.

Claims 15-20 recite claim limitations that observe and evaluate data from articles to determine topic(s) and novel features in articles.
At step l, the claims recite a medium comprising a combination of concrete devices (a memory), and therefore is a product, which is a statutory category of invention. 
At step 2A, prong one, the claims recite claim limitations that observe and evaluate data from articles to determine topic(s) and novel features in articles that as drafted, is a process that., under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the Limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites performing various steps by instructions stored on a medium to observe and evaluate data from articles to determine topic(s) and novel features in articles. 
The medium is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The claim also recites additional elements of, “comparing, … using Natural Language Processing (NLP), said article n-grams with said reference topics to determine which of said reference topics is most similar to each of said article n-grams”. This recites using generically recited NLP algorithm to perform the computing of the comparison, thus falling under the "apply it" consideration (MPEP 2106.0S{f}). The use of a generically recited NLP algorithm is similar to an "off the shelf" component, we don't know how it has been implemented. The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim Is directed to an abstract Idea.
Step 2B, as noted above the generically recited NLP algorithm only amounts to "applying" the abstract idea with generic computer components(MPEP 2106.0S{f)}. 
Therefore the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 1, 8 and 15, each recite “an article comparison value between articles in the at least one article group”. It is unclear whether there is a single article comparison value for the entire set of articles, a respective article comparison value for each article group, or a respective article comparison value for each pair of articles, rendering the claims indefinite.
	Claims 2, 9 and 16, each recite “related phases thereof”. It is unclear what constitutes a related phase, rendering the claims indefinite.
	Claim 4, recites “The method of 1”. It is unclear what “1” is, rendering the claim indefinite.
	Claim 5, recites “The method of 4”. It is unclear what “4” is, rendering the claim indefinite.
Claim(s) 2-7, 9-14 and 16-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178